DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., US PG Pub 2010/00280909 A1 (hereafter “Zhang”), in view of Khan et al., US PG Pub 2014/0019367 A1 (hereafter “Khan”).

Regarding claim 1, Zhang teaches a method comprising: 
storing payment data on a device (¶¶0029 and 0038); 
receiving, via a browser, an interaction, by a user, with a site presented within the browser, the interaction indicating a user intent to make a purchase (¶¶0023 and 0026); 
receiving, at the browser, based on the interaction and according to an application programming interface programmed into the browser that defines a protocol for communicating the payment data between the site and the browser, a request from the site for authorized payment data in connection with the purchase, wherein the authorized payment data comprises at least the payment data on the device; receiving, via the browser and according to the application programming interface, the authorized payment data (¶¶0038-0047). 

Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Khan, the results of the combination were predictable.

Regarding claim 2, Zhang in view of Khan teaches the method of claim 1, wherein the payment data comprises one of payment account data and a user address (Zhang ¶¶0021 and 0026).

Regarding claim 3, Zhang in view of Khan teaches the method of claim 1, wherein the site processes a payment for the purchase based on the authorized payment data (Zhang ¶¶0022-0024).

Regarding claim 4, Zhang in view of Khan teaches the method of claim 1, further comprising: providing a confirmation interface for the purchase; receiving a confirmation from the user via the confirmation interface; and based on the confirmation, transmitting, according to the application programming interface, one of payment account data for the site to process a payment for the purchase or a payment confirmation that a payment processing service has processed the payment for the purchase (Zhang ¶¶0024, 0028, and 0030).

Regarding claim 5, Zhang in view of Khan teaches the method of claim 4, wherein the payment confirmation confirms that an entity associated with the browser processed the payment (Zhang ¶0036).

Regarding claim 6, Zhang in view of Khan teaches the method of claim 1, wherein the application programming interface communicates data between the site and a social networking site (Zhang ¶¶0023 and 0027).

Regarding claim 7, Zhang in view of Khan teaches the method of claim 1, wherein the authorized payment data further comprises one or more of address data for the user, a payment account number, an expiration date, a security code, a cardholder name, cryptocurrency data, and shipping instructions (Zhang ¶¶0021 and 0026).

Regarding claims 8-20, all of the limitations in claims 8-20 are closely parallel to the limitations of method claims 1-7, analyzed above, and are rejected on the same bases.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549.  The examiner can normally be reached on Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625